Citation Nr: 0015593	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1995 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 1997, the 
Board remanded this claim in order to accomplish additional 
development of the evidence.  The case is again before the 
Board for appellate review.


REMAND

In its September 1997 remand, the Board requested, inter 
alia, that the RO accord the veteran a VA psychiatric 
examination subsequent to additional development of the 
evidence.  The RO, in a March 1998 deferred rating decision, 
indicated that "VAE [VA examination] not required until 
evidence from ESG [U.S. Army & Joint Services Environmental 
Support Group]."  In December 1999, the RO received a 
response from the U.S. Armed Services Center for the Research 
of Unit Records (formerly the ESG) relating to the veteran's 
purported stressors.  However, no VA psychiatric examination 
was thereafter accorded the veteran; rather, the case was 
returned to the Board without that requested development 
having been undertaken by the RO.

The United States Court of Appeals for Veterans Claims 
(Court) has held that failure by an RO to comply with or 
otherwise fully satisfy development requested by the Board on 
remand is violative of a claimant's due process protections.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, and 
without determining whether 

the veteran's claim is well grounded (see 38 U.S.C.A. 
§ 5107(a) (West 1991), this claim is REMANDED for the 
following:

1.  The RO should accord the veteran a 
special VA psychiatric examination.  The 
examining psychiatrist should be 
specifically requested to identify all 
stressors related to the veteran's active 
service, and render findings as to 
whether any such stressors were 
productive of the post-traumatic stress 
disorder that has been diagnosed.  All 
tests indicated should be accomplished at 
this time, and all findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.  The 
veteran's claims folder and a copy of 
this Remand are to be made available to 
the examiner, for his or her review and 
referral, prior to this examination.

2.  Thereafter, the RO should review the 
veteran's claim, and determine whether 
service connection for post-traumatic 
stress disorder can now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
consideration, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure satisfaction of due process concerns.  No 
inferences as to the ultimate disposition of this claim 
should be made.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




